      Case 3:21-cv-00512-RV-HTC Document 11 Filed 07/23/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

JEFFERY JONES,
      Plaintiff,

v.                                                    Case No. 3:21cv512-RV-HTC

SECRETARY MARK INCH,
et al.,
      Defendants.
                                           /

                                      ORDER

      This case is before the Court based on the Magistrate Judge’s Report and

Recommendation dated June 21, 2021 (ECF Doc. 9), recommending that

Defendants’ Motions to Dismiss (ECF Doc. 1-15 and ECF Doc. 6) be granted and

Plaintiff’s complaint be dismissed for failure to exhaust his administrative remedies.

The parties were furnished with a copy of the Report and Recommendation and were

afforded an opportunity to file objections pursuant to Title 28, United States Code,

Section 636(b)(1). The defendants have filed an objection (ECF Doc. 10). I find that

the objection is correct and I exercise supplemental jurisdiction over the plaintiff’s

state law claims and also dismiss those claims for failure to exhaust administrative

remedies. Having reviewed the objection de novo, I have determined that the Report

and Recommendation, with the above modification, should be adopted.



Case No. 3:21cv512-RV-HTC
       Case 3:21-cv-00512-RV-HTC Document 11 Filed 07/23/21 Page 2 of 2




       Accordingly, it is now ORDERED that:

       1.     The Magistrate Judge’s Report and Recommendation (ECF Doc. 9) is

adopted and incorporated by reference in this Order.

       2.     Defendant Inch’s Motion to Dismiss (ECF Doc. 1-15) is GRANTED

for failure to state a claim.

       3.     Defendants’ Maiorana, Scott, Overholt, and Molesky’s Amended

Motion to Dismiss (ECF Doc. 6) is GRANTED and Plaintiff’s complaint (ECF Doc.

1-1) is DISMISSED as to both the federal and state law claims for failure exhaust

his administrative remedies.

       4.     Plaintiff’s complaint is DISMISSED as to all named Defendants, both

served and unserved.

       5.     The clerk be directed to close this file.

       DONE AND ORDERED this 23rd day of July, 2021.



                                 s/Roger Vinson         /
                                 ROGER VINSON
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:21cv512-RV-HTC
